
	

113 S2446 IS: Truth in Obamacare Accounting Act
U.S. Senate
2014-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2446
		IN THE SENATE OF THE UNITED STATES
		
			June 5, 2014
			Mr. Johnson of Wisconsin introduced the following bill; which was read twice and referred to the Committee on the Budget
		
		A BILL
		To require the Congressional Budget Office to annually report changes in direct spending and
			 revenue associated with the Patient Protection and Affordable Care Act.
	
	
		1.Short title
			This Act may be cited as the
		  Truth in Obamacare Accounting Act.
		2.Congressional Budget Office reporting on the Patient Protection and Affordable Care ActThe Congressional Budget Office shall include in each annual report on the budget and economic
			 outlook, and each revision of such a report, prepared under section 202(e)
			 of the Congressional Budget Act of 1974 (2 U.S.C. 602(e)), information on
			 the net effect that the enactment and implementation of the Patient
			 Protection and Affordable Care Act (Public Law 111–148) and the Health
			 Care and Education Reconciliation Act of 2010 (Public Law 111–152) had on
			 direct spending and revenue, including the net impact that such enactment
			 and implementation had on deficit, both on-budget and off-budget.  Such
			 information shall be disclosed in a manner similar to that provided for in
			 table 2 of the Congressional Budget Office’s March 20, 2010, estimate of
			 the budgetary effects of the Health Care and Education Reconciliation Act
			 of 2010 and the Patient Protection and Affordable Care Act.
		
